In a negligence action to recover damages for personal and property injuries, now pending in. the County Court, Rockland County, plaintiff appeals from an order of the Supreme Court, Rockland County, dated *639May 28, 1968, which denied his application made pursuant to CPLR 325 (subd. [b]): (1) to remove the action to the Supreme Court and (2) for leave to serve an amended complaint and an amended bill of particulars. Order reversed, on the law and the facts, without costs, and application granted in all respects. The amended complaint and bill of particulars shall be served within 20 days after the entry of the order hereon. In our opinion, plaintiff, through affidavits in support of the application, established prima facie that since issue was joined his injuries are now known to be more serious and the loss of earnings greater. Under the present circumstances the monetary jurisdiction of the County Court may preclude adequate recovery by plaintiff in that court. Christ, Acting P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur.